Exhibit 10.6


RYDER SYSTEM, INC.
ANNUAL CASH INCENTIVE AWARDS


[20XX] PLAN




The following terms and conditions (“Terms and Conditions”) apply to the 2019
annual incentive cash awards (the “Awards”) granted to certain individuals (each
individual, a “Participant”) by Ryder System, Inc. (the “Company”). A
description of these Terms and Conditions is set forth in the relevant Guide to
the Annual Incentive Compensation Program (the “Guide”). No individual shall
receive an Award unless the Company has notified the individual of the Award and
delivered these Terms and Conditions and the Guide to the individual. Certain
terms of the Award, including the performance goals and target payout amounts,
are also set forth in the Guide and the payout grids titled “Incentive Payout
Components by Position” (“Payout Grid”) applicable to the Participant.


1.
General. The Award represents the right to receive a cash payment based on the
attainment of certain financial performance goals, on the terms and conditions
set forth herein, in Schedule A attached hereto and in the Guide, the applicable
terms, conditions and other provisions of which are incorporated by reference
herein (collectively, the “Award Documents”).



(a)
The Award Documents supersede any and all prior oral representations, promises
or guarantees relating to short-term incentives or annual bonuses for the
applicable years. All provisions of the Award Documents shall apply unless
otherwise prohibited by law. In the event there is an express conflict between
the provisions of the Guide and those set forth in these Terms and Conditions,
the Terms and Conditions of this Award shall govern. Unless otherwise approved
by the Committee, individuals who have written agreements which specifically
provide for annual incentive compensation other than that which is provided
under the Award or who are participants in any other short-term incentive
compensation plan of the Company or its subsidiaries and affiliates are not
eligible to receive an Award hereunder. The Company may, in its sole discretion,
provide discretionary or other bonuses to Company employees, whether or not they
receive an Award.



(b)
The terms and conditions contained herein may be amended by the Committee; none
of the terms and conditions of the Award may be amended or waived without the
prior approval of the Committee. Any amendment or waiver not approved by the
Committee will be void and have no force or effect. Any employee or officer of
the Company who authorizes any such amendment or waiver without the prior
approval of the Committee will be subject to disciplinary action up to and
including forfeiture of an Award and/or termination of employment (unless
otherwise prohibited by law). All decisions and determinations made by the
Committee relating to the Awards shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under this Award.



2.
Financial Performance Goals; Performance Period. The Awards are intended to
reward Participants for the attainment by the Company of certain performance
goals during the period beginning on January 1, 20XX and ending on December 31,
20XX (the “Performance Period”). The amount payable pursuant to this Award shall
be calculated in accordance with the attached Schedule A, subject to the
additional terms and conditions of this Award.



3.
Payment. Subject to Sections 4 and 5 below and the provisions of the Guide,
amounts payable with respect to the Award will be payable in cash to the
Participant following the determination of the Company’s performance, the
calculation of the Award pursuant to Schedule A, and approval by the Committee
(or the Board, as the case may be) of the payout. Payment shall be made during
the 20XX calendar year, but in no event later than March 15, 20XX (the
applicable date, the “Payment Date”), provided that, subject to Section 5 below,
the Participant is, on the Payment Date, and has been from the first day of the
Performance Period through the Payment Date, continuously employed in good
standing by the Company or a Subsidiary. No Participant shall have a vested,
accrued or contractual right to any payment under the Award. For purposes of
these Terms and Conditions, the Participant shall not be deemed to have
terminated his or her employment with the Company and its Subsidiaries if he or
she is then immediately thereafter employed by the Company or another
Subsidiary. Receipt of any payments hereunder is expressly conditioned upon the
Participant remaining fully compliant with all Company values, principles,
agreements, plans, procedures, protocols and policies and all rules contained in
the Award Documents. Notwithstanding anything to the contrary set forth herein,
to the fullest extent permitted under applicable law, (i) the Company retains
the right, in its sole and absolute discretion, to withhold payment and






--------------------------------------------------------------------------------

Exhibit 10.6


participation from any Participant who violates or has violated any Company
value, principle, agreement, plan, procedure, protocol, policy or the rules
contained in the Award Documents even if there are no documented performance
issues in the Participant’s personnel file and (ii) if the Company has any claim
against the Participant for money or assets owed that has not been satisfied by
the Participant, the amount otherwise payable pursuant to the Award shall be
reduced by any such unpaid claims unless otherwise prohibited by law, including
without limitation Section 409A of the Code. The calculation of amounts payable
pursuant to the Award with respect to Participants outside of the U.S. will be
set forth in the Guide.


4.
New Hire, Promotion or Transfer. Participants who are newly hired, promoted, or
transferred into or out of eligible positions, and those who move from one
eligibility level to another, will receive a pro-rata incentive based on the
terms in effect for his or her Management Level position, the portion of time
spent in each position during the Performance Period, the annual rate of pay and
the target incentive award for the eligible position(s).



5.
Termination of Employment; Temporary Leave. Except as specifically set forth
below, the Award will terminate and no amounts will be paid under the Award
following the termination of the Participant’s employment.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
Notwithstanding anything herein to the contrary, (i) with respect to
Participants who are entitled to severance benefits under the terms and
conditions of any individual agreement or under the Company’s Executive
Severance Plan, any amounts due will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to severance benefits under the terms of any individual agreement or
the Company’s Executive Severance Plan, if any, the Award will terminate upon
termination of employment and no amounts will be paid under the Award, provided
that if a Participant’s employment is terminated by the Company after October 1,
20XX but before the Payment Date as a result of a reduction in force by the
Company, or a location closing or loss of business, as determined by the
Committee, in its sole and absolute discretion, the Participant shall be
eligible to receive a payment hereunder on the Payment Date, if the Participant
would have received a payment under the Award but for his or her termination.
Payment made to a terminated employee pursuant to the preceding sentence shall
only be made if the Participant has executed and delivered to the Company a
release in favor of the Company in form and substance satisfactory to the
Company, which has not been revoked, and shall not be made prior to the
effective date of such release.



i.
Notwithstanding the foregoing, if the Participant is terminated by the Company
or a Subsidiary prior to the Payment Date and is subsequently re-employed by the
Company or a Subsidiary prior to the Payment Date, such Participant shall be
eligible to receive a pro-rata payment on the Payment Date based on the number
of days during the Performance Period that the Participant was considered to be
an active employee, as determined by the Company.



ii.
In the event that the Participant voluntarily terminates his or her employment
with the Company prior to the Payment Date, (x) if the Participant is
re-employed by the Company or a Subsidiary within 90 days of the effective date
of such termination, but in any event prior to the Payment Date, the Participant
shall be eligible to receive a pro-rata payment on the Payment Date based on the
number of days during the Performance Period that the Participant was considered
to be an active employee, as determined by the Company; or (y) unless otherwise
provided for herein, if the Participant is re-employed by the Company or a
Subsidiary more than 90 days after the effective date of such resignation, but
in any event before the end of the Performance Period, the Participant shall be
eligible to receive a pro-rata payment on the Payment Date based on the number
of days during the Performance Period that the Participant was considered to be
an active employee, as determined by the Company, after the Participant was
re-employed.



(b)
Death or Disability (including Disability Retirement): If the Participant’s
death or Disability occurs after the end of the Performance Period, the
Participant (or his or her Beneficiary, in the event of death) shall receive all
amounts otherwise payable to him or her under the Award on the Payment Date. If
the death or Disability occurs during the Performance Period and the Participant
would have received a payment under the Award but for his or her death or
Disability, the Participant (or his or her Beneficiary, in the event of death)
will be eligible to receive a pro-rata payment on the Payment Date based on the
amount otherwise payable to the Participant and the number of days during the
Performance Period that the Participant was considered to be an active employee,
as determined by the Company.








--------------------------------------------------------------------------------

Exhibit 10.6


(c) Workers’ Compensation or Approved Leave of Absence: Except as otherwise set
forth herein, a Participant who takes an approved workers’ compensation leave or
an approved leave of absence during any portion of the Performance Period and is
actively employed for at least 180 days during 20XX, as determined by the
Company, will be eligible to receive a payment on the Payment Date (to the
extent the Participant would have received a payment under the Award but for his
or her leave of absence), which will be pro-rated based on the number of days
during the Performance Period that the Participant is considered to be an active
employee, as determined by the Company.


(d) Military Leave of Absence: A Participant who takes an approved military
leave of absence will be eligible to receive a payment on the Payment Date (to
the extent the Participant would have received a payment under the Award but for
his or her military leave of absence) based on the Participant’s full Eligible
Base Salary (as defined on Schedule A) regardless of the number of days worked
during the Performance Period.


(e)
Retirement: If the Participant’s Retirement occurs after December 31, 20XX (the
last day worked) and before the Payment Date, the Participant shall receive all
amounts due to him or her under the Award on the Payment Date. If the
Participant’s Retirement occurs on or prior to December 31, 20XX (the last day
worked is December 30 or earlier), the Award will terminate and no amounts will
be paid under the Award, unless Section 5(a) or 5(b) applies. As used herein,
the term “Retirement” means termination of employment for any reason (other than
for Cause or by reason of death or Disability) upon or following attainment of
age 55 and completion of 10 years of service, or upon or following attainment of
age 65 without regard to years of service.



(f) Proscribed Activity: If, during the Proscribed Period but prior to a Change
of Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all cash paid
to the Participant pursuant to Section 3 during the one year period immediately
prior to, or at any time following, the date of the Participant’s termination of
employment.


6.
Administration.



(a)
Committee. The Committee shall administer the Award. Other provisions of the
Award notwithstanding, the Board may perform any function of the Committee under
the Award, and any authority specifically reserved to the Board under the terms
of this Award, the Company’s Articles of Incorporation or By-Laws, or applicable
law shall be exercised by the Board and not by the Committee.



(b)
Powers and Duties of Committee. The Committee shall have full authority and
discretion to:



i.
adopt, amend, suspend, and rescind such rules and regulations and appoint such
agents as the Committee may deem necessary or advisable to administer the Award;



ii.
correct any defect or supply any omission or reconcile any inconsistency in the
Award and to construe and interpret the Award, rules and regulations, Award
Documents, or other instrument hereunder;



iii.
make determinations relating to eligibility for and entitlements in respect of
the Award, and to make all factual findings related thereto; and



iv.
make all other decisions and determinations as may be required under the terms
of the Award or as the Committee may deem necessary or advisable for the
administration of the Award.



All determinations and decisions of the Committee shall be final and binding
upon the Participant or any person claiming any rights under the Award from or
through any Participant, and the Participant or such other person may not
further pursue his or her claim in any court of law or equity or other arbitral
proceeding


(c) Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may delegate, on such
terms and conditions as it determines in its sole and absolute discretion, to
one or more senior executives of the Company any and all administrative
responsibilities. Any such allocation or delegation may be revoked by the
Committee at any time.


(d) Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company





--------------------------------------------------------------------------------

Exhibit 10.6


or any Subsidiary, the Company’s independent certified public accountants, or
any executive compensation consultant, legal counsel, or other professional
retained by the Company to assist in the administration of the Award. No member
of the Committee, nor any officer or employee of the Company acting on behalf of
the Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Award, and all
members of the Committee and any officer or employee of the Company acting on
behalf of the Committee or members thereof shall, to the extent permitted by
law, be fully indemnified and protected by the Company with respect to any such
action, determination, or interpretation.


7.
U.S. Federal, State and Local Income Taxes. The Participant is solely
responsible for the satisfaction of all taxes that may arise in connection with
the Award. At the time of taxation, the Company shall have the right to deduct
from other compensation or from amounts payable with respect to the Award an
amount equal to the federal (including FICA), state, and local income and
payroll taxes and other amounts as may be required by law to be withheld with
respect to the Award. Notwithstanding the foregoing, the Company may satisfy any
tax obligations it may have in any other jurisdiction outside of the U.S. in any
manner it deems, in its sole and absolute discretion, to be necessary or
appropriate.



8.
Section 409A. Notwithstanding the other provisions hereof, the Award is intended
to comply with the requirements of Code Section 409A, to the extent applicable.
Accordingly, all provisions herein shall be construed and interpreted such that
the Award either (a) qualifies for an exemption from the requirements of Code
Section 409A or (b) satisfies the requirements of Code Section 409A to the
maximum extent possible; provided, however, that in no event shall the Company
be obligated to reimburse a Participant or a Participant’s Beneficiary for any
additional tax (or related penalties and interest) incurred by reason of
application of Code Section 409A, and the Company makes no representations that
the Award is exempt from or complies with Code Section 409A and makes no
undertakings to ensure or preclude that Code Section 409A will apply to the
Award. Notwithstanding anything herein to the contrary, in the event that the
Award constitutes nonqualified deferred compensation under Code Section 409A, if
(x) the Participant is a “specified employee” of the Company as of the specified
employee identification date for purposes of Code Section 409A (as determined in
accordance with the policies and procedures adopted by the Company) and (y) the
delivery of any cash payable pursuant to the Award is required to be delayed for
a period of six months after separation from service pursuant to Code Section
409A, such cash shall be paid within 15 days after the end of the six-month
period. If the Participant dies during such six-month period, the amounts
withheld on account of Code Section 409A shall be paid to the Participant’s
Beneficiary within 30 days of the Participant’s death. The Committee shall have
the discretion to provide for the payment of an amount equivalent to interest,
at such rate or rates fixed by the Committee, on any delayed payment. In the
event that the Participant is required to execute a release of claims to receive
payment pursuant to the Award and the 60 day period following the Participant’s
termination of employment spans two calendar years, notwithstanding any
provision herein, payment shall not be made until the later calendar year, if
required to comply with Code Section 409A.



9.
Change of Control.



(a)
Notwithstanding anything herein to the contrary, in the event of a Change of
Control of the Company during the Performance Period, (i) with respect to
Participants who are entitled to Change of Control benefits under the terms of
any individual agreement or any severance plan or arrangement, the amount
payable pursuant to this Award will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to Change of Control benefits under the terms of any individual
agreement or any severance plan or arrangement, and whose employment is
terminated in connection with or as a result of the Change of Control, upon
approval by the Committee, the Participant will be entitled to receive a
pro-rata payment based on the number of days during the Performance Period that
the Participant is considered to be an active employee, as determined by the
Company, assuming target performance. This payment shall be made on or before
March 15, 20XX.



(b)
Notwithstanding the foregoing, in the event of a Change of Control, the
Committee, in its discretion, may determine that the Participant shall receive a
payment in settlement of the outstanding Award in such amount as may be
determined by the Committee.

 
10.
Sale of Business. If a business unit is sold during the Performance Period, the
Participants that are employees of such business unit will receive a pro-rata
payment based on performance. Such payment will be made over time or in one lump
sum, as determined by the Committee, provided that in any event all payments
will be






--------------------------------------------------------------------------------

Exhibit 10.6


made on or before March 15, 20XX.


11.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board, officer, or employee of the Company arising out of or in
connection with the Award or the Award Documents, must be brought within three
years from the date of the act or omission in respect of which such right of
action arises. The Awards and the Award Documents shall be governed by the laws
of the State of Florida, without giving effect to principles of conflict of
laws, and construed accordingly.



12.
No Employment Right. Neither the grant of the Award, nor any action taken
hereunder, shall be construed as giving any employee or any Participant any
right to be retained in the employ of the Company. The Company is under no
obligation to grant Awards hereunder. Nothing contained in the Award Documents
shall limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board or committees thereof, to
change the duties or the character of employment of any employee of the Company
or a Subsidiary or to remove the individual from the employment of the Company
at any time, all of which rights and powers are expressly reserved. To the
extent consistent with Code Section 409A, (a) an approved leave of absence shall
not be considered a termination of employment or service for purposes of the
Award, and (b) if the Participant is employed by or performs services for a
Subsidiary, the Participant shall be considered to have terminated employment or
service for purposes of the Award if such Subsidiary is sold or no longer
qualifies as a Subsidiary of the Company, unless such Participant remains
employed by the Company or another Subsidiary.



13.
Limitation on Transferability/No Assignment. A Participant’s rights and interest
under the Award may not be assigned or transferred, except as otherwise provided
herein, and any attempted assignment or transfer shall be null and void and
shall extinguish, in the Company’s sole discretion, the Company's obligation
under the Award to make any payment hereunder. Awards may be transferred to a
Beneficiary in the event of the Participant’s death (to the extent the Award
survives the Participant’s death). The Award may not be pledged, mortgaged,
hypothecated, or otherwise encumbered, and shall not be subject to the claims of
creditors.



14.
Unfunded Award. Any amounts owed under the Award shall be unfunded. The Company
shall not be required to establish any special or separate fund, or to make any
other segregation of assets, to assure payment of any amounts payable under the
Award.



15.
Company Policy. This Award is considered “incentive compensation” under the
Company’s Recoupment Policy, as in effect from time to time. The Award and any
amounts payable hereunder shall be subject to all applicable clawback or
recoupment policies, share trading policies, share holding and other policies
that may be implemented by the Board from time to time.



16.
Amendments. The Committee may amend, suspend, discontinue, or terminate any
Award (including the Award Documents) as the Committee deems appropriate.



17.
Successors and Assigns. The Award may be assigned by the Company to any
successor to the Company’s business. The Award shall be binding on all
successors and assigns of the Company and a Participant, including the
Beneficiary or estate of such Participant and the executor, administrator or
trustee of such estate.



18.
Severability of Provisions. If any provision of the Award is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Award shall be construed and enforced as if such
provisions had not been included.



19.
Defend Trade Secrets Act Notice. Participants are hereby notified that the
immunity provisions in Section 1833 of title 18 of the United States Code
provide that an individual cannot be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (i) in confidence to federal, state or local government officials, either
directly or indirectly, or to an attorney, and is solely for the purpose of
reporting or investigating a suspected violation of the law, (ii) under seal in
a complaint or other document filed in a lawsuit or other proceeding, or (iii)
to the Participant’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.

 





--------------------------------------------------------------------------------

Exhibit 10.6


20.
Definitions. Capitalized terms used above that are not defined have the meanings
set forth below:

 
(a)
“Board” means the Board of Directors of the Company.



(b)
“Beneficiary” means the person(s) or trust(s) entitled by will or the laws of
descent and distribution to receive any rights with respect to the Award that
survive the Participant’s death, provided that if at the time of the
Participant’s death, the Participant had on file with the Committee a written
designation of a person(s) or trust(s) to receive such rights, then such
person(s) (if still living at the time of the Participant’s death) or trust(s)
shall be the “Beneficiary” for purposes of the Award.



(c)
“Cause” means (i) fraud, misappropriation, or embezzlement against the Company
or any of its Subsidiaries that results in material or potentially material
financial or reputational harm to the Company or any of its Subsidiaries, (ii)
conviction of, or plea of guilty or nolo contendere to, a misdemeanor involving
moral turpitude or dishonesty or a felony, (iii) material breach of any
non-competition, non-solicitation, or confidentiality agreement with the Company
or any Subsidiary, (iv) willful and continued failure to substantially perform
the Participant’s key job duties or responsibilities (other than such failure
resulting from the Participant’s Disability) that is not cured within thirty
(30) days after the Participant is provided notice of such failure, or (v)
willful and material violation of the Company’s Principles of Business Conduct
or any analogous code of ethics or similar policy. For purposes of determining
“Cause”, no act or omission by the Participant shall be considered “willful”
unless the Board determines that it is done or omitted in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company. Cause shall be determined in the sole discretion of
the Board and the Board’s allegations supporting such determination shall be set
forth in a written notice to the Participant. The Participant shall have an
opportunity within ten (10) business days after receiving such notice to meet
with the Board to discuss the Board’s allegations of Cause. Any good faith
determination by the Board that the Participant’s action or omission constitutes
“Cause” shall be conclusive on the Participant.



(d)
“Change of Control” occurs when:

i.
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner,
directly or indirectly, of 30% or more of the combined voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; provided, however, that for purposes
of this subparagraph (i), the following acquisitions shall not constitute a
Change of Control: (y) any acquisition by the Company or any employee benefit
plan or plans (or related trust) of the Company and its subsidiaries and
affiliates or (z) any acquisition by any corporation pursuant to a transaction
which complies with clauses (x), (y), and (z) of subparagraph (iii) below; or



ii.
the individuals who, as of the Effective Date, constituted the Board of
Directors (as of the Effective Date, the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the Effective Date whose election, or
nomination for election, was approved by a vote or by approval of the proxy
statement in which such person is named as a nominee for director, without
written objection to such nomination of the persons comprising at least a
majority of the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest) shall be, for purposes of this Award, considered as
though such person were a member of the Incumbent Board; or



iii.
consummation of a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company






--------------------------------------------------------------------------------

Exhibit 10.6


immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities ordinarily having the right to vote for the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Company’s outstanding Shares and outstanding voting securities ordinarily
having the right to vote for the election of directors of the Company, as the
case may be, (y) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan or plans (or related trust) of
the Company or such corporation resulting from such Business Combination and
their subsidiaries and affiliates) beneficially owns, directly or indirectly,
30% or more of the combined voting power of the then outstanding voting
securities of the corporation resulting from such Business Combination and (z)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or


iv.
consummation of a liquidation or dissolution of the Company approved by the
shareholders; or



v.
consummation of a sale of all or substantially all of the assets of the Company.



(e)
“Code” means the Internal Revenue Code of 1986, as amended.



(f)
“Committee” means the Compensation Committee of the Board, or another committee
appointed by the Board to administer the Award or any part thereof, or the
Board, where the Board is acting as the Committee or performing the functions of
the Committee.



(g)
“Disability” means a determination of disability under the long-term disability
plan of the Company or a Subsidiary that is applicable to the Participant.



(h)
“Effective Date” means January 1, 20XX.



(i)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



(j)
“Proscribed Activity” means any of the following:



i.
the Participant’s breach of any written agreement between the Participant and
the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement, to the
extent such agreements are enforceable under applicable law;



ii.
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



iii.
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business






--------------------------------------------------------------------------------

Exhibit 10.6


competitive directly or indirectly with the business conducted by the Company or
its Subsidiaries in any geographic area where such business of the Company or
its Subsidiaries is conducted, provided that the Participant’s investment in 1%
or less of the outstanding capital stock of any corporation whose stock is
listed on a national securities exchange shall not be treated as a Proscribed
Activity;


iv.
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



v.
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;



vi.
following the Participant’s termination of employment, the Participant’s making
of any remarks disparaging the conduct or character of the Company or any of its
Subsidiaries, or their current or former agents, employees, officers, directors,
successors or assigns; or



vii.
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.



Notwithstanding the foregoing, nothing in these terms and conditions restricts
or prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with, a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Participant
does not need the prior authorization of the Company to engage in such
communications with the Regulators, respond to such inquiries from the
Regulators, provide confidential information or documents to the Regulators, or
make any such reports or disclosures to the Regulators. The Participant is not
required to notify the Company that the Participant has engaged in such
communications with the Regulators.


If the Participant primarily provides services in California, subsection (iii)
above shall not apply to the Participant and subsection (v) above shall apply to
the Participant only to the extent that the Participant uses or discloses
confidential information of the Company or any of its Subsidiaries in performing
such Proscribed Activity and to the extent permitted by applicable law.


(k)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s employment and ending on the later of (A) the one year anniversary
of such termination date or (B) if the Participant is entitled to severance
benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(l)
“Shares” means shares of common stock of the Company.

(m)
“Subsidiary” means an entity that is, either directly or through one or more
intermediaries,






--------------------------------------------------------------------------------

Exhibit 10.6


controlled by the Company.




Schedule A to [EXECUTIVE NAME]’s
20XX Annual Cash Incentive Award




The following sets forth the method for calculating the payment amount
applicable to the Award to which this Schedule A is attached. This Schedule A
shall be subject to the Award Documents. Unless otherwise specified in this
Schedule A, all defined terms have the meanings set forth in the Award.




(a)
As soon as practical after the end of the Performance Period, the Committee
shall apply: (i) the performance metrics (the “Performance Metrics”); (ii) the
performance target(s) (the “Performance Targets”); (iii) the weight given to
[the/each] performance metric; (iv) the threshold, target and maximum payout
amounts (expressed as a percentage of the Participant’s Eligible Base Salary)
payable if the Performance Target(s) [is/are] achieved; and (v) any other
requirements or limitations of the Award approved by the Committee, in each case
as applicable to the Participant and specified in the Guide and the Payout Grid,
to calculate the amount payable pursuant to this Award. The Committee may, in
its sole discretion, increase or decrease the amount calculated pursuant to this
paragraph (a) based on individual performance or such other factors, events or
circumstances as the Committee deems appropriate. The Committee shall have sole
discretion to determine whether and to what extent an Award will be payable to a
Participant.



(b)
The Committee may adjust the Performance Metric(s), the Performance Target(s),
and the performance results in its sole discretion based on such factors, events
or circumstances as the Committee deems appropriate in its sole discretion,
including without limitation, with respect to (i) changes in accounting
principle, standard or policy; (ii) changes in law or regulation; (iii) asset
impairments; (iv) restructuring charges; (v) discontinued operations; (vi)
non-operational or non-recurring items (including, without limitation, those
resulting from mergers, acquisitions or divestitures); and (vii) a Change of
Control, other corporate transactions, or acquisitions or dispositions of
businesses and assets affecting the Company, any Subsidiary or any business
unit, or the financial statements of the Company or any Subsidiary.



(c)
For purposes of the Award, Eligible Base Salary means the annual rate of pay for
the Performance Period, excluding all other compensation paid to the Participant
during the year, including but not limited to bonuses, incentives, commissions,
car allowance, employee benefits, relocation expenses, and any imputed income
for which the Participant may be eligible (all as more fully described in the
Guide).














